     Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 1 of 30




                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

SEAN ROBINSON                                               CIVIL ACTION


VERSUS                                                      NO. 18-4733


NOPD SUPERINTENDENT                                         SECTION: “B”(1)
MICHAEL S. HARRISON, ET AL.


                                   OPINION

I.    NATURE OF MOTIONS AND RELIEF SOUGHT

      Before the Court are:

      (1)   defendant    Colonel   Kevin     Reeves’ 1   (“LSP”)   motion   for

            summary judgment (Rec. Doc. 72);

      (2)   defendants    Superintendent      Michael    Harrison,   Sergeant

            Lawrence Jones, Detective Reuben Henry, and Detective

            Orlynthia Miller’s 2 (“NOPD”) motion to dismiss or in the

            alternative motion for summary judgment (Rec. Doc. 80);

      (3)   plaintiff’s motion for summary judgement (Rec. Doc. 73);

      (4)   all parties’ responses in opposition to each motion for

            summary judgment (Rec. Docs. 81, 82, 83);




1 In his official capacity as superintendent for the Louisiana State Police
(“LSP”).
2 All defendants are being sued in their official capacities.



                                      1
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 2 of 30



       (5)   all parties’ reply’s in opposition (Rec. Docs. 87, 89,

             92);

       (6)   defendants NOPD’s supplemental memorandum in support of

             its motion to dismiss (Rec. Doc. 116); and

       (7)   plaintiff’s sur-reply in opposition to defendants NOPD

             and LSP’s motions for summary judgment (Rec. Doc. 106).

       For the reasons and limitations outlined below,

       IT IS ORDERED that defendant LSP’s motion for summary judgment

(Rec. Doc. 72) is GRANTED;

       IT IS FURTHER ORDERED that defendant NOPD’s motion to dismiss

or alternatively for summary judgment (Rec. Doc. 80) is GRANTED;

       IT IS FURTHER ORDERED that plaintiff’s motion for summary

judgment (Rec. Doc. 73) is DENIED; and

       IT IS FURTHER ORDERED that all other pending motions are

DENIED. (Rec. Docs. 101,102,103)



II.    FACTS AND PROCEDURAL HISTORY

       This is a civil rights case alleging violations of the Fourth

and Fourteenth Amendments. At the time that the First Supplemental

and Amended Complaint (Rec. Doc. 34) was filed, Plaintiff Sean

Robinson was a 32-year-old resident of New Orleans, Louisiana. See

Rec. Doc. 34 at ¶ 22. He was convicted of sexual battery in 2011

and is required to register as a sex offender in accordance with

state law. See id. at ¶ 5. Defendant Colonel Kevin Reeves (“LSP”)

                                       2
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 3 of 30



is being sued in his official capacity as Superintendent of the

Louisiana     State    Police.    See   Rec.   Doc.       35   at   4.   Defendants

Superintendent        Michael     Harrison,    Sergeant         Lawrence     Jones,

Detective Reuben Henry, and Detective Orlynthia Miller (“NOPD”)

are all employed by the New Orleans Police Department and are being

sued in their official capacities only. See Rec. Doc. 34 at ¶¶ 9–

17.

       Plaintiff    is    considered    a   “Tier    I    sex   offender”     under

Louisiana law, and as such he is required to register as a sex

offender for a period of fifteen (15) years. Id. at ¶ 24. If

plaintiff     became     incarcerated   for    any    reason,       “other   than   a

misdemeanor arrest or conviction, or for a felony arrest, which

does    not   result     in   a   conviction,”      his    registration      period

recommences on the day he is released, with no credit offered for

his previous compliance. Id. Plaintiff received a sentence of five

(5) years’ probation and a five-year suspended sentence for his

2011 sexual battery conviction. Id. Plaintiff was convicted of

Failure to Register on April 14, 2014 and plead guilty to a second

charge of Failure to Register on March 6, 2018. Id. at ¶¶ 25–26.

He was incarcerated for “failure to secure housing and pay fines

and fees from 2011 to 2014, and in 2014 was sentenced to serve the

remainder of his five (5) year suspended sentence from his 2011

sexual battery conviction. Id. at ¶ 27.




                                        3
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 4 of 30



        Plaintiff was released on August 5, 2017 and was homeless

until he obtained housing in January of 2018. Id. at ¶¶ 28–29.

Plaintiff complied with the sex offender registration requirements

by paying both the annual registration fee of $60.00 and $193.50

to publish notice in the newspaper, as required by the Louisiana

Sex Offender Statute. 3 Id. at ¶ 33. Plaintiff alleges that he is

unable to pay the cost of the community notification requirement

to send post cards to all neighbors within a one-mile radius of

his home.

        On March 13, 2018, plaintiff met with Detective Rueben Henry

(“Detective      Henry”)   and   was   unable   to   pay   for   the   community

notification postcards at a cost of $861.50. Id. at ¶ 36. At



3   The relevant statutes state in pertinent part:

        “A. Any adult residing in this state who has pled guilty to . . .
        a sex offense as defined in R.S. 15:541 . . . shall be required to
        provide the following notifications . . . (2)(a) Give notice of
        the crime for which he was convicted, his name, jurisdiction of
        conviction, a description of his physical characteristics as
        required by this Section, and his physical address by mail to all
        people residing . . . within twenty-one days of the date of release
        from confinement or within twenty-one days of establishing
        residency in the locale where the offender plans to have his
        domicile, and the notice shall be published . . . without cost to
        the state, in the official journal of the governing authority of
        the parish where the defendant plans to reside and, if ordered by
        the sheriff or police department or required by local ordinance, in
        a newspaper which meets the requirements of R.S. 43:140(3) . . .”
        LA. REV. STAT. § 15:542.1 (A)(2)(a).

       D. The offender shall pay to the appropriate law enforcement
       agencies with whom he is required to register . . . an annual
       registration fee of sixty dollars to defray the costs of maintaining
       the record of the offender . . . Failure by the offender to pay the
       fee within thirty days of initial registration shall constitute a
       failure to register and shall subject the offender to prosecution
       under the provisions of R.S. 15:542.1.4(A)(3).
LA. REV. STAT. § 15:542 (D).

                                        4
    Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 5 of 30



plaintiff’s next meeting on April 12, 2018, accompanied by a

paralegal from the New Orleans Public Defender’s Office, he met

with Detective Orlynthia Miller (“Detective Miller”). Id. at ¶ 38.

Plaintiff informed Detective Miller that he still did not have the

required funds to pay for his community notification postcards.

Id. Detective Miller then phoned an unidentified person and asked

how she should proceed because of plaintiff’s non-compliance with

the Louisiana Sex Offender law for failure to complete postcard

notifications within 21 days. Id. Detective Henry soon thereafter

arrived in the office and informed plaintiff that he would not

issue a warrant that day and provided him with four weeks to obtain

the required funds. Id. Detective Henry further noted that after

May 11, 2018, a warrant would be issued for his arrest if he failed

to comply with the notification requirements. 4 Id. On May 4, 2018,

Counsel for plaintiff sent a letter to Superintendent Michael

Harrison (“Superintendent Harrison”) stating that plaintiff had

been declared indigent by a Criminal District Court Judge on

January 3, 2018. 5 See id. at 44.         Superintendent Harrison has yet




4 To this date, plaintiff has not been arrested, nor has a warrant been issued

for his arrest.
5 On June 8, 2017, the New Orleans Public Defenders Office sent a letter to

Superintendent Harrison requesting that individuals not be placed under
arrest for failure to complete sex offender registration requirements due to
indigency, who are making good faith efforts to comply with registration and
notification requirements. Superintendent Harrison responded on August 2,
2017 by letter and indicated that upon receipt of a “determination by a
court” of indigency, the NOPD would honor such order. Further, plaintiff’s
indigent status was reaffirmed on June 22, 2018. See Rec. Doc. 31

                                      5
     Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 6 of 30



to   respond   to   plaintiff’s       May      4,   2018    letter    asserting     the

indigency of plaintiff. Id.

      Plaintiff filed suit on May 8, 2018 requesting a temporary

restraining order and preliminary injunction to prevent the NOPD

and LSP from arresting and incarcerating him for failure to comply

with sex offender registry and notification requirements due to

indigency. See Rec. Doc. 1. Plaintiff’s complaint alleges: (1)

Louisiana Revised Statute 15:541 et seq., violates plaintiff’s

right to procedural due process and substantive due process rights

by “infringing upon fundamental fairness”; (2) Louisiana Revised

Statute    15:541   et   seq.,   is    unconstitutional            under    the   Equal

Protection     Clause    because      it       “infring[es]     upon       fundamental

fairness”; (3) and no probable cause exists to arrest plaintiff

under the Fourth amendment because there is no “proof of an

intentional failure to pay.” Rec. Doc. 34 at ¶¶ 69–76.

      Plaintiff     specifically      requests       this    Court:    (1)    order   a

temporary restraining order and/or preliminary injunction barring

defendants from arresting plaintiff for failure to comply with the

community notification requirements and requiring the recall of

any warrants currently outstanding relating to plaintiff’s failure

to pay for community notification; (2) issue a permanent injunction

barring defendants from arresting plaintiff for failure to pay sex

offender    notification    fees      and      requiring     the     recall    of   any

outstanding warrants for plaintiff’s failure to comply with the

                                           6
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 7 of 30



same; (3) issue a declaratory judgment that “the lack of a general

fee waiver provision” for indigent persons subject to the Louisiana

Sex    Offender   Registration       law   is   unconstitutional     as   applied

according to the Fourth and Fourteenth amendments; (4) issue an

order pursuant to 28 U.S.C. §§ 2201–2202 declaring the state of

Louisiana and its agencies cannot arrest indigent registrants who

have made bona fide efforts to comply; and (5) award attorney’s

fees to plaintiff. Id. at p. 17–18.

       On May 10 plaintiff was directed to file a motion in Louisiana

state court requesting review and clarification of the State trial

court’s previous determination as to plaintiff’s indigent status.

Rec. Doc. 16 at 2. That same order required defendants to “provide

advance notice to this Court and the State court of any decision

to    request   issuance    of   a   warrant     for   plaintiff’s   arrest   in

conjunction with his failure to pay the registry or notification

costs or fees at issue.” Id. Subsequently, plaintiff filed his

motion with the State court as directed, and then requested a

meeting with Detective Henry to inquire about a possible payment

plan for the community notification requirements. Rec. Doc. 34 at

¶¶ 49–50. It is alleged that Detective Henry did not respond to

this inquiry. Id. at ¶ 50.

       On June 22, 2018, the State court ruled that it did not have

the ability to rule on the willfulness issue under Bearden v.

Georgia, 461 U.S. 660 (1983), nor whether the $861.50 post card

                                           7
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 8 of 30



notification fee was waivable. See Rec. Doc. 31. Further, by letter

dated June 26, 2018, plaintiff requested a meeting with the NOPD

regarding his sex offender registration compliance and notified

the NOPD that a state court had recently declared him indigent.

Rec. Doc. 34 at ¶¶ 56–57; see also Exhibit A to Plaintiff’s Amended

and Supplemental Complaint. The NOPD has failed to respond to

plaintiff’s June 26, 2018 letter. As of this date, to this Court’s

knowledge, plaintiff has not yet been arrested nor has a warrant

been issued for his arrest due to his lack of compliance with the

Louisiana Sex Offender Registration law.

III. PARTIES’ CONTENTIONS

     A. Defendant NOPD’s Contentions

     Defendant NOPD has filed a motion to dismiss or in the

alternative for summary judgment asserting there are no factual

allegations in plaintiff’s amended complaint giving rise to a

plausible claim for relief against defendant NOPD. Rec. Doc. 80.

Defendant NOPD asserts that plaintiff’s entire case should be

dismissed for failure to state a claim, or in the alternative that

summary judgment is proper in defendant NOPD’s favor. See id.

     Defendant NOPD asserts plaintiff has failed to allege a claim

upon which relief can be granted, pursuant to Monell v. Dep’t of

Social   Servs.,   436   U.S.   658   (1978).   Defendant   contends   that

plaintiff has failed to identify a “Municipal Policy” promulgated




                                      8
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 9 of 30



by the NOPD, an essential showing under Monell. Rec. Doc. 80-1 at

10.

       Defendant      NOPD   then     turns      to   the   Fourteenth      Amendment,

asserting plaintiff has failed to state a plausible claim for which

relief can be granted for violation of plaintiff’s substantive due

process     rights,    procedural         due    process    rights,   or    the   Equal

Protection      Clause.      Id.     at     15–20.    First,    defendant     asserts

plaintiff has failed to articulate a fundamental right that has

been infringed upon by defendant’s actions. Id. at 16. Second,

defendant asserts plaintiff has failed to allege a valid Equal

Protection claim because plaintiff “neglected to allege that he

was treated differently from those that are similarly situated.”

Id. at 18. Third, defendant asserts that plaintiff’s reliance on

Bearden v. Georgia, and its predecessors, Williams v. Illinois and

Tate v. Short, is misplaced. Id. Specifically, defendant NOPD

contends that the community notification is not a “fine or fee,”

unlike the fee in Bearden, which required a defendant to pay

restitution resulting from burglary and theft convictions. Id. at

19. Defendant also asserts that plaintiff has no standing to

challenge a violation of his Fourth Amendment rights. Id. at 21.

Specifically, because “he has not yet suffered an injury-in-fact”

as plaintiff has not yet been arrested, imprisoned, nor has a

warrant     been   issued      for        non-compliance     with     the   community

notification requirements. Id. at 21–23.

                                             9
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 10 of 30



     Defendant NOPD then turns to plaintiff’s request for an

injunction. Defendant contends that plaintiff is not entitled to

an injunction   because: (1) plaintiff cannot establish substantial

likelihood of success on the merits of his claim; (2) plaintiff

has failed to show a substantial threat of irreparable injury as

a result of not granting the injunction; (3) the threat of injury

resulting from not granting the injunction does not outweigh the

harm caused as a result of granting the injunction; and (4) if an

injunction is granted then it will disserve the public interest.

Id. at 23–28.

     B. Defendant LSP’s Contentions

     Defendant LSP has filed a motion for summary judgment (Rec.

Doc. 72) asserting that there is no genuine issue of material fact,

LSP is entitled to a judgment as a matter of law, and this Court

should dismiss all claims against LSP. Rec. Doc. 72.

     First, Defendant LSP asserts plaintiff lacks standing to

bring an action against the State Police because, “he is not under

an imminent threat of arrest by the State Police.” Rec. Doc. 72-2

at 2. Further, defendant LSP asserts that even if the relief sought

by plaintiff is granted, it will not bind all law enforcement

agencies and plaintiff will still be subject to arrest by another

agency, thus providing no redress for plaintiff’s alleged injury.

Id. In the alternative, defendant LSP asserts that if all law

enforcement agencies are bound by this Court’s order, then those

                                    10
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 11 of 30



agencies are all necessary parties under Federal Rule of Civil

procedure 19 and are required to be named for the suit to proceed.

Id.

        Second, defendant LSP contends that local law enforcement

monitors and enforces sex offender registration, community notice

requirements, and sex offenders’ compliance therewith, not the

State Police. Rec. Doc. 72-2 at 5. Defendant LSP asserts that they

have not threatened plaintiff with arrest nor have they threatened

issuing a warrant for plaintiff’s arrest for failure to comply

with his community notification requirement. Id. Defendant LSP

further contends that the State Police do not actively monitor

compliance      with   sex   offender        registration   and   notification

requirements, and “typically only conduct a compliance check after

being contacted and provided information from the local or managing

law enforcement agency . . .” Id. (emphasis added).

        Third, defendant LSP asserts that plaintiff’s circumstances

have improved, thus rendering his claims moot. Id. at 8. Defendant

also argues that plaintiff previously had funds to pay for his

community      notification,    by   way      of   an   inheritance.   Further,

defendant contends that plaintiff has been employed since August

2019, working 30-40 hours per week, and making $9 per hour. Id. at

8–9. Defendant argues that this change in financial circumstances

renders plaintiff’s claim that he is indigent and unable to pay,

moot. Id.

                                        11
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 12 of 30



        Finally, defendant asserts that Bearden is not applicable to

plaintiff’s      claim,     as   it    does        not   mandate   police   to   conduct

indigency determination hearings prior to an arrest being made.

Id. at 2 (emphasis in original). Specifically, defendant contends

that       Bearden   concerns         post-arrest          proceedings,     while    the

controversy at issue in this case concerns “what is required of a

police officer prior to arrest.” Id. at 13.                         Defendant asserts

that any determination by police officers regarding the indigency

of     a   sex   offender    before      issuing         warrants    for    arrest   for

noncompliance would effectively usurp the role of the judiciary.

Id.

        B. Plaintiff’s Contentions

        Plaintiff has filed a motion for summary judgment regarding

his first, second, and third claims. Rec. Doc. 73. Plaintiff seeks

granting of his motion for summary judgment, and an entry of

declaratory relief and a permanent injunction. Plaintiff requests

that this court declare La. Rev. Stat. Ann. §                      15:542.1.2(A)(1) &

(2) unconstitutional as they violate the Fourteenth Amendment of

the United States Constitution and that arresting plaintiff for

violation of La. Rev. Stat. Ann. § 15:542.1.2(A)(1) & (2) violates

the Fourth Amendment of the United States Constitution as there is

no probable cause to believe he has willfully refused to pay his

required fees. Rec. Doc. 73 at 1-2. Plaintiff also seeks this Court

to permanently enjoin defendants NOPD and LSP from seeking a

                                              12
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 13 of 30



warrant or arresting plaintiff based on his failure to provide

community notifications. Id. at 2.

     Plaintiff asserts that the Registry Statute violates his due

process   and     equal   protection      rights       against   punishment    for

inability to pay, as articulated in Bearden v. Georgia, 461 U.S.

660 (1983). Plaintiff contends that the relevant provisions of

Section   15:542.1.4       should   be        declared    unconstitutional     and

enjoined. Alternatively, Plaintiff asserts that if the relevant

provisions   of    the    statute   are       not    stricken,   that    defendants

enforcement policy and practice of seeking an executing arrest

warrants that are “unsupported by evidence of willfulness violate

the Fourth Amendment’s probable cause requirement.” Rec. Doc. 73-

1 at 6.

     In   plaintiff’s       consolidated            opposition   to     defendants’

motions, he urges denial of defendants’ motions entirely and

instead grant of plaintiff’s motion for summary judgment.

     First, plaintiff contends that he has standing to pursue this

action. As to defendant NOPD, plaintiff asserts that this Court

has already determined that under Ex parte Young, a city official

enforcing a state statue may be sued under 42 U.S.C. § 1983, and

that defendant NOPD has conceded that the risk of arrest is enough

to confer standing. Rec. Doc. 83 at 3. As to defendant LSP’s claim

that plaintiff’s claim is moot due to a change in financial

circumstance, plaintiff asserts that his circumstances have not

                                         13
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 14 of 30



changed in such a way as to enable him to pay for the community

notifications.        Id.    Further,     as   to    defendant    LSP,   plaintiff

contends that the relief sought need not address every injury, and

that current relief sought, if granted, will redress his injury as

to     all   named   defendants,     which      is   sufficient    to    meet   the

redressability requirement. Id.

        Next, plaintiff contends that he has sufficiently alleged

causes of action under both the Fourteenth and Fourth Amendments

to the United States Constitution. Id. at 11. First, plaintiff

asserts that Bearden governs the instant case because it requires

“the imprisonment of and an assessment of fines against individuals

who     fail   to    pay    the   costs    necessary     to   provide    community

notification, without requiring an ability-to-pay determination .

. .” Id. Second, plaintiff asserts that Bearden is not limited to

imprisonment for failure to pay fines, as suggested by defendant

NOPD. Id. Third, plaintiff asserts that he does not seek a “pre-

arrest Bearden hearing” and that defendants have mischaracterized

his claim. Id. at 13. Instead, plaintiff contends that they seek

a     declaration     that    Louisiana        Revised   Statute    15:542.1    is

unconstitutional because it does not include language allowing a

consideration of their ability and willingness to pay for the

registration and notification fees. Id. Fourth, plaintiff argues

that there is no existing state court process that would allow a

court to inquire as to a sex offender’s ability to pay or his

                                          14
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 15 of 30



willfulness. Id. at 14. Fifth, plaintiff asserts that he has

properly alleged an Equal Protection claim due to the wealth-based

distinction allegedly created by the statute at issue, and that

the court in Bearden concluded that a traditional equal protection

analysis is not favored, and the modified standard articulated in

Bearden is correct. Id. at 16.

     Finally, plaintiff asserts that he meets the requirements for

imposing a permanent injunction. Plaintiff contends that he has

shown that: (1) there is a substantial probability of success on

the merits; (2) irreparable injury; (3) that any injury to the

plaintiff will outweigh any injury to the opposing party; and (4)

the injunction will not disserve the public interest. Id. at 17.

Specifically, plaintiff asserts that defendant NOPD incorrectly

analyzes    the    third      element   of     an   injunction   as   between   the

plaintiff and the public, not between the plaintiff and defendant.

Id. at 18. Plaintiff further asserts that “‘it is always in the

public     interest      to     prevent      the    violation    of    a   party’s

constitutional rights’” in support of the fourth element of the

permanent injunction analysis. Id. at 18 (quoting Jackson Women’s

health Org. v. Currier, 760 F. 3d 448, 458 n.9 (5th Cir. 2014).

     LAW AND ANALYSIS

     A. Summary Judgment Standard

     Under Federal Rule of Civil Procedure 56, summary judgment is

appropriate       when     “the    pleadings,        depositions,     answers    to

                                          15
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 16 of 30



interrogatories,     and    admissions          on   file,   together        with   the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to judgment as

a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986) (quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v.

Sedgwick James of Wash., 276 F.3d 754, 759 (5th Cir. 2002). A

genuine issue of material fact exists if the evidence would allow

a reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

court   should    view    all    facts    and    evidence    in   the    light      most

favorable to the non-moving party. United Fire & Cas. Co. v. Hixson

Bros. Inc., 453 F.3d 283, 285 (5th Cir. 2006). Mere conclusory

allegations are insufficient to defeat summary judgment. Eason v.

Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996).

     The   movant    must       point    to    “portions     of   ‘the       pleadings,

depositions, answers to interrogatories, and admissions on file,

together   with     the    affidavits,         if    any,’   which      it    believes

demonstrate the absence of a genuine issue of material fact.”

Celotex, 477 U.S. at 323. If and when the movant carries this

burden, the non-movant must then go beyond the pleadings and

present other evidence to establish a genuine issue. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). However, “where the non-movant bears the burden of proof

at trial, the movant may merely point to an absence of evidence,

                                          16
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 17 of 30



thus shifting to the non-movant the burden of demonstrating by

competent summary judgment proof that there is an issue of material

fact warranting trial.” Lindsey v. Sears Roebuck & Co., 16 F.3d

616, 618 (5th Cir. 1994). “This court will not assume in the

absence of any proof that the nonmoving party could or would prove

the necessary facts, and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact

that it could not support a judgment in favor of the [non-movant].”

McCarty v. Hillstone Rest. Grp., 864 F.3d 354, 357 (5th Cir. 2017).

        B. Motion to Dismiss Pursuant to FRCP 12(b)(6)

        Rule 12(b)(6) is designed to test the pleadings. “A district

court may, in its discretion, treat a motion to dismiss as a motion

for     summary   judgment    and   consider    evidence   outside    of      the

pleadings.” Beiller v. Atlantic Specialty Ins. Co., No.16-512,

2016 WL 915424, at *2 (E.D. La. March 10, 2016); see Fed. R. Civ.

P. 12(d); see also Soley v. Star & Herald Co., 390 F.2d 364, 366

(5th Cir. 1968). As defendant NOPD has presented matters outside

of the pleadings with their motion to dismiss, this Court will

construe defendant NOPD’s motion to dismiss for failure to state

a claim, or alternatively for motion for summary judgment, as a

motion for summary judgment under Rule 56, in accordance with Rule

12(d). See Jones v. St. Tammany Parish Jail, 4 F. Supp. 2d 606,

610 (E.D. La. 1998) (“When matters outside the pleadings are




                                       17
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 18 of 30



presented to and not excluded by the court, a Rule 12(b)(6) motion

is converted into a motion for summary judgment.”).

     C. Standing

     Both defendants LSP and NOPD contend that plaintiff lacks

standing to bring suit against either of them. Defendant LSP

contends that the LSP does not enforce the community notification

obligations pertaining to sex offenders, nor have they issued a

warrant, attempted to arrest, or threatened to arrest plaintiff

for his violations of those obligations. Rec. Doc. 72-2 at 5.

Defendant NOPD also argues that plaintiff cannot establish Monell

liability to bring suit against defendant NOPD. Defendant NOPD

argues that plaintiff does not have standing to bring suit against

defendant   NOPD   as   defendant   has   not   yet   arrested,   but   only

“threatened” to arrest plaintiff. Rec. Doc. 80-1 at 13. Plaintiff

counters that under Ex parte Young, those enforcing a statute may

properly be sued under 42 U.S.C. § 1983, rendering the Monell

liability analysis inapplicable to the instant case. Plaintiff

further alleges that a threat of arrest is sufficient to create

standing in the instant matter.

            a. Monell liability

     Defendant NOPD asserts that there are no factual allegations

giving rise to a plausible claim for relief against the officers

of the New Orleans Police Department, because the suit was brought

against individual NOPD officers in their official capacity. See

                                    18
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 19 of 30



Rec. Doc. 80-1 at 7. As such, defendant contends that the suit is

effectively against the City of New Orleans, a municipality, and

plaintiff has the burden of proving that there was a constitutional

deprivation and that an official municipal policy was the moving

force for the deprivation, under Monell. Rec. Doc. 80-1 at 8. This

argument is misguided.

     In Monell v. New York Department of Social Services, the

United States Supreme Court held that a municipality may not be

held liable under § 1983 on the basis on respondeat superior.

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691, 694 (1978).

Instead, for a municipality to be liable under § 1983, plaintiff

has the burden of proving that there is a (1) constitutional

deprivation and (2) that a municipal policy was the “moving force”

behind   said   deprivation.   Id.    Monell   is    only   applicable    when

municipal   officials   act    in    their   local   capacity,   not     where

municipal officials perform actions as a state actor. See Viet Anh

Vo, 2017 WL 1091261, at *4 (citing Cain v. City of New Orleans,

No. 15-4479, 2017 WL 467685 (Feb. 3, 2017).

     In defining a state actor, the Fifth Circuit has held that

when a municipal official is enforcing state law, that he is acting

as a state official. See Echols v. Parker, 909 F. 2d 795, 801 (5th

Cir. 1990); see also Viet Anh Vo v. Gee, No. 16-15639, 2017 WL

1091261, at *4 (Mar. 23, 2017). The Fifth Circuit explains:




                                      19
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 20 of 30



     [T]he State cannot dissociate itself from actions taken
     under its laws by labeling those it commands to act as
     local officials. A county official pursues his duties as
     a state agent when he is enforcing state law or policy.
     He acts as a county agent when he is enforcing county
     law or policy. It may be possible for the officer to
     wear both state and county hats at the same time, but
     when a state statute directs the actions of an official,
     as here, the officer, be he state or local, is acting as
     a state official.”

Echols, 909 F.2d at 801 (internal citations omitted). Thus, a

municipal official that is enforcing state law will be regarded as

a state official.

     As previously stated, a municipal official that is actively

enforcing state law is considered a state official. Here, defendant

NOPD’s officers were enforcing the Louisiana Sex Offender law

registry and community notification requirements. Therefore, they

are considered state actors.

            b. Ex Parte Young

     Plaintiff has standing to bring suit against defendants NOPD

and LSP under the Ex parte Young exception. To establish whether

plaintiff   may   maintain    his   claims    under   the   Ex   parte   Young

exception   “[this]   Court     need   only   conduct   a   straightforward

inquiry into whether [Plaintiff’s First Supplemental and Amended

Complaint] alleges [1] an ongoing violation of federal law and [2]

seeks relief properly characterized as prospective.” See Mathia v.

Bd. Of Sup’rs of Louisiana State University and Agr. Mech. College,




                                       20
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 21 of 30



959 F. Supp. 2d 951, 957-58 citing to Verizon Md., Inc. v. Pub.

Serv. Comm’n of Md., 535 U.S. 635, 645 (2002).

        Furthermore, plaintiff must show “some connection” between

the     state    official,    and    the    enforcement    of   the   disputed

unconstitutional state act. See Doe v. Caldwell, 913 F. Supp. 2d

262, 272 (E.D. La. 2012). The state official must be acting,

threatening to act, or at least have the ability to act to enforce

the unconstitutional state act. See Sonnier v. Crain, 649 F. Supp.

2d 484, 493 (E.D. La. 2009). The state official must not have a

general duty to see that the laws of the state are implemented but

a particular duty to enforce the law in question. See Morris v.

Livingston,      739   F.3d   740,   746    (5th   Cir.   2014).   This   “some

connection” requirement is designed to prevent litigants from

misusing the Ex parte Young exception. See K.P. v. LeBlanc, 627

F.3d 115, 124 (5th Cir. 2010). It is important to note that the

“some connection” requirement is not a hard requirement to meet.

It is a threshold question. As the Fifth Circuit has observed:

        Ex Parte Young gives some guidance about the required
        "connection" between a state actor and an allegedly
        unconstitutional act. "The fact that the state officer,
        by virtue of his office, has some connection with the
        enforcement of the act, is the important and material
        fact, and whether it arises out of the general law, or
        is specially created by the act itself, is not material
        so long as it exists."

See id. (quoting Ex parte Young, 209 U.S. at 157).




                                       21
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 22 of 30



        The Ex parte Young exception is appropriate here because

defendant NOPD is acting as state actor when it enforces the

provisions of Louisiana Revised Statute 15:540 et seq. Further,

the alleged constitutional violations, namely the imminent arrest

of    plaintiff    for   failure        to   meet    the    community       notification

requirements      without     inquiry        into     his       indigent    status,    are

ongoing,     as   plaintiff       has    still      not    paid    for     his   community

notifications. These same reasons also hold true for defendant

LSP, as noted in this Court’s Order and Reasons denying defendant

LSP’s motion to dismiss. Rec. Doc. 35 at 7-8.

        There is also “some connection” between defendant NOPD and

the    enforcement    of    the    registration           and    notification      statute

because Louisiana Revised Statute 15:542 requires sex offenders

who “reside[] in a municipality with a population in excess of

three hundred thousand persons” to “register in person with the

police department of the municipality of residence.” LA. REV. STAT.

§ 15:542 B(1).

        Finally, the relief sought can be fairly characterized as

prospective as plaintiff requests injunctive relief. See generally

Rec. Doc. 34; see also Viet Anh Vo, 2017 WL 1091261, at *4 (citing

Cain v. City of New Orleans, No. 15-4479, 2017 WL 467685 (Feb. 3,

2017). As such, plaintiff need not meet the requirements set forth

in Monell, and the action may continue under the exception noted

in Ex parte Young with respect to both defendants.

                                             22
     Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 23 of 30



             c. Injury in Fact – Fourth Amendment

       Defendant NOPD also contends that plaintiff lacks standing to

bring suit, as he has suffered no injury in fact because he has

not been arrested or imprisoned for failure to pay his community

notification obligations. Rec. Doc. 80-1 at 23. Plaintiff contends

that the allegation of a future injury may suffice to bestow

standing, if the threatened injury is certainly impending or there

is substantial risk that the harm will occur. Rec. Doc. 83 at 6-

7.

       To have Article III standing, the Supreme Court has set forth

the analysis for Article III standing as follows:

       First, the plaintiff must have suffered an injury in
       fact—an invasion of a legally protected interest which
       is (a) concrete and particularized, . . . and (b) actual
       or imminent, not conjectural or hypothetical. Second,
       there must be a causal connection between the injury and
       the conduct complained of—the injury has to be fairly
       ... trace[able] to the challenged action of the
       defendant, and not ... th[e] result [of] the independent
       action of some third party not before the court. Third,
       it must be likely, as opposed to merely speculative,
       that the injury will be redressed by a favorable
       decision.

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)(internal

quotations and citation omitted). Further, the Fifth Circuit has

also held that the “allegation of a future injury” can suffice if

the injury is “certainly impending, or there is a substantial risk

that the harm will occur.” Cruz v. Abbott, 849 F.3d 594, 598 (5th

Cir. 2017)(quoting Susan B. Anthony List v. Driehaus, 573 U.S.


                                      23
    Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 24 of 30



149, 158 (2014)). Therefore, a plaintiff need not await prosecution

in order to seek relief. Id.

       Here, it is undisputed that plaintiff has failed to abide by

the registry and notification requirements and is subject to arrest

and subsequent prosecution from both defendants NOPD and LSP. This

Court finds that plaintiff has standing, as his injury in fact is

certainly impending, and there is a substantial risk that either

defendant could effectuate an arrest warrant against plaintiff,

notwithstanding the fact that one has yet to be issued against

him.

       D. Mootness

       Defendant LSP contends that plaintiff’s claims are moot and

that he is able to pay for the community notification obligations,

as plaintiff: (1) received a life insurance pay-out following the

death   of   his     mother   in   April    of   2013 6;   (2)   that    his    life

circumstances      have   changed,     namely     that     he    has    found   new

employment, is working more hours, and continues to receive SNAP

benefits; (3) plaintiff’s rent has decreased; and (4) plaintiff

has no other bills and does not pay child support. Rec. Doc. 72-2

at 9-10. Plaintiff contends that he is unable to pay his costs

associated with the community notification requirements. Rec. Doc.

83 at 8. Specifically, plaintiff contends: (1) that he has lived



6 Approximately $3,500.00. Rec. Doc. 72-2 at 9 (citing Exhibit B, pp. 101-
102).

                                       24
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 25 of 30



under the poverty line since his released from custody in 2017; a

Louisiana state court found him indigent in January and June of

2018; and (3) he has applied for “over 100 jobs but until recently

was unable to secure a full-time, permanent job.” Id.

       There is a genuine dispute of material fact as to whether

plaintiff is able to pay for his community notifications, as LSP

contends that he has the ability, and plaintiff asserts that he

lacks the ability. Thus, this Court is preempted from rendering

summary judgment on whether his claim has been mooted by his

alleged change in financial circumstances.

       E. Bearden v. Georgia is not applicable to the facts of this
          case, and therefore forecloses several of plaintiff’s
          theories of recovery.

       Defendant LSP contends that plaintiff seeks a pre-arrest

Bearden type hearing by the New Orleans Police Department and/or

the Louisiana State Police, which defendant contends is an issue

under the Fourth Amendment and inapposite under Bearden v. Georgia.

Rec.    Doc.    72-2   at   12.    Plaintiff   claims     that   defendant     LSP

“misunderstands”       plaintiff’s     argument,    and    plaintiff   seeks     a

declaratory judgment that Louisiana Sex Offender Law, Louisiana

Revised Statute § 15:540, et seq., is unconstitutional under the

Fourteenth Amendment because its language does not mandate that a

court    make    an    indigency    determination    before      imprisoning    a

defendant. Rec. Doc. 83 at 13. Plaintiff further contends that his




                                        25
     Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 26 of 30



claim is now a “facial challenge to the Registry Statute.” Rec.

Doc. 83 at 13. This is unpersuasive.

       In plaintiff’s complaint, he requests a temporary restraining

order, or in the alternative injunctive relief barring defendants

from    “arresting”       plaintiff      for     failure    to    pay   community

notification fees and recalling all outstanding warrants relating

to non-compliance with sex offender registration and community

notification requirements. Rec. Doc. 34 at 17. Further, plaintiff

requests that this court: “[i]ssue a declaratory judgment that the

lack of a general fee waiver provision in the Louisiana Sex

Offender Registration law for indigent persons who have paid some

but not all fees is unconstitutional as applied to [plaintiff]

according to the Fourth and Fourteenth Amendments to the United

States Constitution.” Id.

       The United States Supreme Court decision Bearden v. Georgia

is not applicable to the facts of this case as the requested relief

seeks    a   declaratory    judgment      that    Louisiana      Revised   Statute

15:540, et seq., is unconstitutional as applied to plaintiff. Rec.

Doc. 34 at 17. Bearden v. Georgia requires that, in a revocation

proceeding for failure to pay a fine or restitution, a “sentencing

court must inquire into the reasons for the failure to pay” and

determine if “the probationer willfully refused to pay or failed

to   make    sufficient    bona   fide    efforts    to    legally   acquire   the

resources to pay” before revoking a defendant’s probation or

                                         26
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 27 of 30



imposing a sentence of imprisonment. Bearden v. Georgia, 461 U.S.

660, 672 (1983). If a probationer cannot pay after making “bona

fide efforts to acquire the resources to do so, the court must

consider     alternate      measures        of   punishment    other        than

imprisonment.” Id. at 672.

      Bearden concerns what a court must do to ensure that they do

not erroneously deprive an indigent client of their liberty, for

the sole reason that they are indigent. See generally Bearden, 461

U.S. 660. Bearden does not require that a state official enforcing

a state law make an indigency determination before arrest, rather

Bearden instructs that a “sentencing court” must take procedural

safeguards to prevent the jailing of indigent offenders. Id. at

672. This inquiry is for the court to conduct, and not for

defendants LSP or Defendant to engage in prior to arrest or

issuance of a warrant. Further, plaintiff has available the means

to challenge his conviction when and if he is arrested for non-

compliance    with   the   community    notification    provisions     in    the

statute. 7

      Therefore, defendants LSP and NOPD should not be precluded

from performing their duties as officers of the state, particularly

that of arresting individuals who fail to meet the requirements of



7 Plaintiff may allege that his notification duty be waived or modified due to

his indigency. LA. REV. STAT. § 15:544.1. Further, plaintiff may file a pre-
trial motion to quash in light of Bearden’s requirements. See State v. Jones,
2015-500 (La. App. 5 Cir. 12/23/15); 182 So. 3d 1218.

                                       27
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 28 of 30



the Louisiana Sex Offender Registration and Community notification

requirements. Thus, plaintiff is not entitled to summary judgment

with respect to a permanent injunction for the unconstitutionality

of the Registry Statute, as Bearden does not mandate that arresting

officers make indigency determinations, but rather requires a

court to make that determination, after lawful arrest. Because

Bearden is not applicable to the facts of this case, plaintiff is

unable the challenge the constitutionality of those statutes under

the Bearden analysis respecting instant law enforcement parties.

     F. Fourth Amendment

     Plaintiff alternatively contends that defendants’ enforcement

of the Registry Statute violates plaintiff’s Fourth Amendment

Rights under the United States Constitution, to be free from arrest

without probable cause. Rec. Doc. 73-1 at 15. However, plaintiff’s

claim that his Fourth Amendment rights have been violated still

rests on Bearden, as plaintiff contends that willfulness must be

taken into account in order to find probable cause to arrest for

violation of the Registry statute. As stated above, Bearden is not

applicable to the facts of the instant matter. Bearden mandates

what a court must take into account before sentencing an indigent

defendant, not the analysis that police officers must engage in to

effectuate an arrest. Therefore, as the statute does not take

intent or willfulness to pay applicable registration or community

notification fees, there is no requirement that law enforcement

                                    28
      Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 29 of 30



officers       enforcing    the       statute      determine    that    plaintiff   has

willfully         refused   to        pay    his   required     fees.    Accordingly,

plaintiff’s claim that his Fourth Amendment rights have been

violated for failure to establish probable cause fails, as Bearden

is not applicable.

        G. Permanent injunction

        The   legal    standard        for    obtaining   a    permanent     injunction

mirrors the legal standard for obtaining a preliminary injunction.

Lionhart v. Foster, 100 F. Supp. 2d 383, 385-386 (E.D. La. 1999).

A plaintiff must demonstrate “(1) actual success on the merits;

(2) a substantial threat that failure to grant the injunction will

result in irreparable injury; (3) the threatened injury outweighs

any damage that the injunction may cause the opposing party; and

(4)     the   injunction      will      not    disserve   the    public      interest.”

Causeway Med. Suite v. Foster, 43 F. Supp. 2d 604, 610 (E.D. La.

1999). However, the difference between the legal standard for a

preliminary injunction and a permanent injunction is that the

Plaintiff must demonstrate actual success on the merits and not

just a likelihood of success. Lionhart, 100 F. Supp. 2d 383, 386.

        Here, plaintiff’s claim that he is entitled to a permanent

injunction does not meet the first prong of the test to determine

whether       a   permanent      or    preliminary     injunction       is   warranted.

Plaintiff is unable to show that he will have actual success on

the merits of his claim, or even a likelihood of success, as

                                              29
   Case 2:18-cv-04733-ILRL-JVM Document 123 Filed 07/10/20 Page 30 of 30



Bearden is not applicable to the facts of this case, and all of

plaintiffs claims rest on Bearden. Those claims do not show that

plaintiff   is   entitled   to   actual   success   on   the   merits,     and

therefore plaintiff is not entitled to a permanent nor preliminary

injunction.

     New Orleans, Louisiana this 8th day of July 2020.




                            ___________________________________
                            SENIOR UNITED STATES DISTRICT JUDGE




                                    30
